Citation Nr: 0101998	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-03 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right ear 
disorder, including chronic infections and hearing loss.

2.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from June 1976 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which, in part, denied 
entitlement of the veteran to service connection for a right 
ear disorder, to include chronic infections and hearing loss.  
By further rating action in September 1999, the RO denied 
entitlement of the veteran to service connection for 
sarcoidosis.  In a VA Form 9, Appeal to the Board of 
Veterans' Appeals, filed in February 2000, the veteran 
specifically requested a hearing before the Board, sitting at 
the Boston RO.  Despite such request, no action was 
thereafter undertaken to afford the veteran the hearing he 
had requested.

Accordingly, in order to preserve the veteran's right to due 
process of law, this matter is REMANDED to the RO for the 
following:

The veteran should be afforded a hearing 
before the Board, sitting at the RO in 
Boston, Massachusetts, in accordance with 
his February 2000 request therefor.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the regional offices to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



